Filed 2/3/15 P. v. Dobson CA4/2

                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Th is opinion has not been certified for publication
                                    or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060270

v.                                                                       (Super.Ct.No. RIF1202530)

RANDY KENNETH DOBSON,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Thomas Kelly, Judge.

(Retired judge of the Santa Cruz Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Affirmed.

         John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton, and Christopher P.

Beesley, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Randy Kenneth Dobson pled guilty to arson of an

inhabited structure (Pen. Code, § 451, subd. (b)), 1 presenting a false insurance claim

(Pen. Code, § 550, subd. (a)(1), presenting a false statement in conjunction with an

insurance claim (Pen. Code, § 550, subd. (b)(1)), possession of methamphetamine

(Health & Saf. Code, § 11377, subd. (a)), and possession of drug paraphernalia (Health &

Saf. Code, § 11364.1). The trial court imposed the maximum it said it would consider,

which was eight years in state prison. Defendant orally moved to withdraw his guilty

plea, but the trial court denied the request. His sole contention on appeal is that this act

constitutes an abuse of discretion. We disagree and affirm the judgment.

                   FACTUAL2 AND PROCEDURAL BACKGROUND

       On December 26, 2011, a fire broke out at a mobilehome owned by codefendant

Lori Jo Alhadeff.3 The Riverside County Fire Department extinguished the blaze.

California Department of Forestry and Fire Prevention conducted an investigation in

which it concluded that two people had been present in the residence prior to the fire . It


       1 All further statutory references are to the Penal Code, unless otherwise
indicated.

       2  Because defendant pled guilty at the preliminary hearing, no fact-finding
proceedings occurred at the trial court. We therefore follow the practice of both parties to
this appeal and derive our summary of the facts of the underlying offenses from the
probation report.

       3   The People alleged against Alhadeff the same counts to which defendant pled
guilty, although they also charged Alhadeff (but not defendant) with misdemeanor
resisting arrest (§ 148, subd. (a)(1)). Alhadeff pled guilty to all counts alleged against her
on the same day defendant pled guilty to all counts alleged against him. Information
about her sentencing is not available in the record on this appeal.


                                              2
determined that the fire was the result of arson. Investigators found a glass pipe often

used for smoking methamphetamine, which contained a white crystalline substance.

Alhadeff claimed the pipe belonged to her friend, Randy.

       Defendant, whom Alhadeff described as a “casual fling,” arrived at the scene of

the fire on the day it occurred. When questioned by investigators, defendant stated he

had been at Aldaheff’s residence the day before the fire but insisted he was only there for

a couple of hours in the afternoon. He denied that the pipe belonged to either him or

Alhadeff. He asserted he “wasn’t anywhere near” Alhadeff’s mobilehome when the fire

began and was instead at a friend’s house playing ping-pong. After indicating that

someone must have caused the fire but he did not know who, defendant told

investigators: “More importantly, what’s going to happen with the insurance company,

what are they going to say?”

       In addition to appearing at the scene of the fire and speaking to investigators, o n

the day of the fire defendant also left “several urgent messages” with Alhadeff’s insurer

indicating that her house had burned down but that she was “too upset to call.”

Approximately an hour after an insurance representative told defendant she could not

answer his questions because he was not on the policy, defendant and Alhadeff appeared

at the insurer’s office to file a claim. Defendant gave the insurance agent a binder

containing a copy of the policy; someone had already highlighted sections containing

information about payouts, deductibles, and personal property. Defendant prompted

Alhadeff to ask questions about valuing the claim at $554,000. He interrupted the




                                              3
insurance agent’s questions about the fire to ask, “You don’t know it’s not illegal to burn

your own house down[?]”

       Suspicious of the fire’s origin, the People obtained and executed a search warrant

for defendant and Alhadeff’s hotel room, as well as the latter’s vehicle and residence was

issued. Among other items, officers seized “a document strategizing the insurance fraud,

in what appears to be [defendant’s] handwriting”; glass pipes; a substance that later field-

tested positive for methamphetamine; correspondence between defendant and Alhadeff

“detailing how to execute the plan to obtain the insurance claim”; and a binder and folder

containing insurance paperwork. At some point during the investigation, law

enforcement even discovered “a lighter engraved with what is believed to be the

inception date of the arson scheme.”

       Once in custody and Mirandized 4 defendant admitted that he had helped Alhadeff

with her insurance claim because she was “not very smart” and he had experience in

handling similar claims because of a house fire. Defendant ended the interview after

being informed that none of his answers would get him automatically released.

       During the investigation, two of Alhadeff’s neighbors confirmed that defendant

had been at their house until shortly before the fire broke out. Approximately two weeks

after the fire, defendant asked them to sign a letter stating that he was at their residence

until three hours after they say he left. The neighbors declined the request.




       4   Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).


                                              4
       The People initiated this case against defendant and Alhadeff on June 6, 2012. At

the preliminary hearing on March 1, 2013, defendant entered a plea of guilty on all

counts. Defendant executed a plea form explicitly stating that the maximum sentence he

could serve was 11 years two months, that his entitlement to formal probation would be

“decided by the court,” and the term he would serve in custody would not exceed eight

years in state prison.

       At the beginning of the hearing, the trial court stated: “I indicated a[n] eight-year

maximum sentence for the two defendants, and just where it would be, I don’t know. I

need to find out more about each of you. I’d be wanting a probation report and hear from

all the attorneys, including the prosecutor, to decide what’s appropriate.” RT 1.} When

the court first asked defendant if there were “[a]ny other threats or promises other than

that?” he initially replied, “Yes, sir.” The court then repeated the question, which

defendant answered with, “No, sir. No, sir.” Defendant told the court that he had a

“clear mind” and understood what was happening, he understood that a conviction would

violate any probation or parole from previous cases, and he had no questions about the

plea form he had executed. When the prosecutor asked if he had committed the acts

alleged in each count, he answered, “Yes.” In defendant’s presence, the trial court, the

prosecutor, and defense counsel discussed his maximum sentence if he were convicted

after trial and agreed that, as the plea form stated, it was just over 11 years. The court

again indicated that eight years was its “theoretical maximum” and explained that “if [it

was] to back off from that, feel more than eight years was required, [defendant] would

have the right to withdraw [his] plea.” When asked if he understood, defendant said


                                              5
simply, “Yes, Your Honor.” Next, the court asked, “Given our discussion, how do you

plead, Mr. Dobson, to each of these counts?” Again without questions or caveats,

defendant answered, “Guilty, Your Honor.”

       After taking defendant’s plea at the preliminary hearing, the court set sentencing

for May 17, 2013. Defendant did not appear, and a bench warrant issued.

       On June 12, 2013, the trial court filed a letter 5 defendant had written to the trial

judge indicating that he had not appeared “because this case has been packed with police

misconduct and attorney misconduct and would have sent me straight to prison where [he

would be] unable to fight for what is true and correct.” He then asserted that defense

counsel promised him probation, with no more than one year in jail if he pled guilty, and

that “state prison ha[d] been removed from the table.” Because counsel allegedly lied to

the court when discussing the terms to which defendant agreed, defendant accused him of

committing perjury. He also told the judge “it makes no sense” that he would plead

guilty “unless something fantastic was on the table” and suggested that he could be found

guilty of no more than liability for “accessory after the fact,” a misdemeanor, because he

was not at the scene of the crime.

       In the letter, defendant requested “some means by which [he could] address the

court without fear of incarceration prior to having been heard,” and he indicated he would




       5  The letter is curiously dated May 16, 2013, which was the day before the
sentencing hearing, but it states that defendant failed to appear “last Friday.” The record
on appeal contains no explanation for this discrepancy, resolution of which is irrelevant
to the issues on appeal.


                                               6
“comply with any request your honor should make of [him].” The trial court took no

action on the letter, other than to have it retained in the file in case it became relevant.

       The parties appeared for sentencing on September 25, 2013. The record on appeal

does not indicate why, but the court set a hearing for a Marsden 6 motion to replace

appointed defense counsel for October 3, 2013. It also ordered, for the court’s own use, a

transcript of the hearing at which defendant changed his plea.

       On October 3, 2013, the trial court began proceedings by stating, “This is a

Marsden hearing.” Defense counsel explained that he and his client were present because

defendant had indicated “he wished to explore withdrawing his plea” on the ground of

ineffective assistance of counsel. Therefore, counsel “felt it was [his] duty and obligation

to notify the Court of that concern that Mr. Dobson had and to ask the Court to schedule a

Marsden/Sanchez [7] hearing, and that’s why we’re here today.”

       The floor then belonged to defendant, who gave several pages of testimony about

his dissatisfaction with counsel’s handling of the case. He repeated the accusation from

his earlier letter to the trial judge that defense counsel had actually promised him only

“365 days in county jail with half,” which counsel said the judge, who was “the most

lenient . . . in the building,” would probably waive. According to defendant, “those were



       6   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

       7  People v. Sanchez (2011) 53 Cal.4th 80, 84 (Sanchez) (trial court must conduct
Marsden hearing when defendant provides “some clear indication” that he wishes to
substitute appointed counsel in conjunction with a claim that existing counsel offered
inadequate assistance in connection with a guilty plea).


                                               7
the exact terms,” and counsel “would be committing perjury” if he stated otherwise;8 in

fact, defendant offered to undergo a polygraph examination to prove his own veracity.

Defendant complained that he did not have his eyeglasses at the preliminary hearing, but

that defense counsel assured him that he should sign the plea form, anyway, because it

simply offered what had been promised. Defendant also alleged that he had been

“granted just minutes to decide [his] fate[]” and suggested it “was completely without

feasibility” that he “would knowingly, nor would anyone, in [his] opinion, plead guilty on

all counts, decide in a matter of minutes to do so, and sign literally blindly a plea

agreement form that for all intents and purposes would guarantee . . . a minimum of five

years in state prison.”

       Defendant’s testimony began with his version of what defense counsel told him

the plea agreement was, and in the course of his statements he hypothesized that Alhadeff

would agree to his suggestion about conducting a bench trial, “as she would also be

granted the right to change her plea to not guilty.” Defendant also made statements

indicating that he wished to have “the opportunity” to change his plea.

       Defendant lodged complaints about counsel’s representation that were unrelated to

the plea agreement, such as that counsel refused to address the allegation that the lead fire

department investigator had committed perjury in a warrant application, that he failed to

attend defendant’s presentencing interview with the probation officer, and that his

       8  In fact, defendant accused the entire Public Defender’s office of conspiring to
railroad defendants into taking bad deals and invited the trial court “to investigate the last
two or 300 cases” from that office in order to uncover “a pattern of this type of
deception.”


                                              8
requests to see discovery went unanswered. In addition, defendant leveled accusations

against his probation officer. The vast majority of his speech, though, centered around

the circumstances of his pleading guilty.

       After defendant finished talking, the trial court again directed its attention to

defense counsel. Before counsel could respond, the trial court interrupted to say that it

had read the transcript from the preliminary hearing and confirmed that it had given no

more than a promise that defendant’s confinement, if any, had not yet been determined

but would not exceed eight years. After a brief recess and an opportunity to read the

transcript, defense counsel agreed with the court’s assessment.

       Counsel then stated he “did want to address a couple of Mr. Dobson’s concerns”

and began proceeding in chronological order. After addressing various complaints

defendant had made about the representation, counsel read an email he wrote to

defendant in which he explained that defendant could make a plea to court, that the judge

was likely to provide a ceiling that the actual sentence would not exceed, that a probation

report would probably be ordered, and that even after the report was provided the judge

could impose the ceiling as defendant’s sentence.

       After this testimony, defense counsel provided a lengthy description of events

preceding defendant’s entry of a guilty plea. As defendant expected, his counsel said he

had told defendant that there was no guarantee of probation, that the judge had made no

promises other than that defendant’s sentence would not exceed eight years, and that the

court would need to hear from probation before reaching a decision. Defense counsel

also stated he told defendant that, even though he was something of a “derivative player ,”


                                              9
there was “a lot of very damning evidence in the case” in the form of documents in

defendant’s own handwriting establishing his role in the arson scheme. Counsel then

testified that he “went over th[e plea] form line by line with” defendant, and that the form

also indicated that the court would determine defendant’s actual sentence at a later time.

       Proceeding chronologically, counsel next returned to responding to particular

criticisms defendant had made about his handling of the case. He explained that he had

intended to attend defendant’s presentencing interview with probation but could not be

there because he was in trial. Counsel also provided a thorough9 account of his email

correspondence with defendant about various topics not relevant to this appeal.

       In the midst of this explanation, defense counsel also described email exchanges

with defendant regarding the sentence he was likely to receive. In these, he told

defendant that he would likely receive formal rather than informal probation, if he

received probation at all, that he would likely receive one year of county jail time, and

that he “need[ed] to prepare [him]self for the possibility” that he could spend eight years

in state prison.

       Defense counsel testified that, in the weeks after this email conversation, he

received letters from defendant indicating dissatisfaction with the quality of

representation. According to counsel, this was the first time defendant mentioned

wanting to withdraw his plea. Defense counsel perceived that defendant wanted to make

such a request due to a belief that his representation had been inadequate, but counsel

       9  In fact, the trial court referred to him as “the most thorough attorney in the
building.”


                                              10
also thought he had done a competent job on the case. Therefore, counsel “would not be

bringing a plea withdrawal motion, because [he] didn’t feel that was reasonably

meritorious.” Instead, defense counsel explained to defendant the procedure for

withdrawing a plea and told defendant he had the right to make a Marsden motion, to hire

a private attorney, or to represent himself as authorized by Faretta v. California (1975)

422 U.S. 806 (Faretta).

       The trial court then repeated that it had reviewed the transcript from the

preliminary hearing and concluded that defendant received oral advisements that he could

face eight years in prison. The court quoted its previous statements to defendant about

how it needed more information before making a sentencing decision, and it read

defendant’s answers to questions about whether he was knowingly and willingly pleading

guilty. The trial court told defendant he had the burden of proving that his counsel had

rendered inadequate assistance “on these Marsden motions,” that it had to make

credibility determinations when “[it] do[es] these Marsden hearings,” and that it had

concluded that defense counsel’s version of events was more credible. Before discussing

scheduling with defense counsel, the court stated it was “denying the Marsden.”10 It

made no explicit rulings on a request to withdraw defendant’s guilty plea on the day it

considered defendant’s Marsden motion.

       On October 4, 2013, the day after the above-summarized hearing, defendant filed

a Faretta waiver. He appeared on his own behalf at a sentencing hearing on that date and

       10  The minute order from the October 3, 2013, hearing also indicates that the
court did no more than deny a Marsden motion.


                                             11
requested and obtained a continuance “to research plea withdrawal.” However, the

record on appeal contains no indication that defendant, once self-represented, again

raised the issue of withdrawing his plea.

       The parties appeared for sentencing on November 15, 2013. The court started by

indicating that it had put the hearing over so defendant could prepare. Defendant

responded that he had been unable to “file a motion” because he had been denied access

to the law library. He concluded by saying, “So I guess we just move to sentencing, I

guess.” The prosecutor asked the court to reconsider its eight-year ceiling because, given

that defendant had lodged formal complaints about investigators from the Fire

Department and the insurance company in an apparent attempt to evade liability, “[t]his

defendant is the most calculated, mischievous, and evil individual [she] ha[d] ever seen.”

When the court asked if defendant had anything to say, he answered, “No. No response.”

Defendant said nothing when the trial court imposed the maximum term it had offered,

and he said he did not disagree with any of the restitution amounts.

       Near the end of the proceeding, the trial court advised defendant of his right to

appeal. It then stated: “And, as you recall, I did get a transcript of the plea that we took.

I wanted to make sure that the plea was appropriately taken. I was satisfied it was or I

would have granted your request. But who knows? The higher courts may disagree with

my call on that. So you’ve got that remedy if you choose to pursue it. Okay?”

Defendant answered simply, “Yes.”

       Defendant, representing himself, filed a timely notice of appeal. The trial court

granted his request for a certificate of probable cause.


                                              12
                                         ANALYSIS

        In the first section, we reject the Peoples’ contention that defendant forfeited the

right to appeal the denial of a request to withdraw his plea because he never actually

made such a request. The remaining section discusses defendant’s unsuccessful

contention that the trial court abused its discretion in refusing to let him change his guilty

plea.

        1. Defendant did not waive the right to appeal

        The People argue defendant forfeited the right to challenge the supposed denial of

his motion to change his guilty plea because he never expressly made a motion requesting

such relief. They emphasize that defense counsel stated during the October 3, 2013,

hearing that he would not file a motion to withdraw the guilty plea because he deemed it

unmeritorious, and that defendant never made such a motion once he began representing

himself.

        The rule is that the denial of a motion is waived on appeal if the motion was never

made or, if made, was never denied. (People v. Turner (2002) 96 Cal.App.4th 1409,

1412-1413 [motion not made]; People v. Brewer (2000) 81 Cal.App.4th 442, 461 [no

ruling on motion made].) While defendant’s counsel expressly disclaimed making a

motion to withdraw the guilty plea because he felt it would not be meritorious, the vast

majority of what defendant discussed when speaking to the court concerned the

circumstances of his pleading guilty, and defense counsel spoke at length about his

version of what happened in this regard. In fact, Defendant made the following explicit

statements: (1) “With all due respect, Your Honor, if—it would seem that based upon


                                              13
these facts, my codefendant and myself should both be granted the opportunity to change

our pleas to not guilty. We would then retain private counsel and proceed to trial, or in

pro[.] per[.] if that’s appropriate”; and (2) “I would beg that Your Honor would grant my

codefendant and myself the opportunity under these unique circumstances to change our

pleas to not guilty.” Also, defendant’s letter to the trial judge requested an opportunity to

discuss his concerns about his plea.

       As we indicated ante, the transcript from the hearing on October 3, 2013, was

silent about whether the court would allow withdrawal of the guilty plea even though it

denied the Marsden motion. At the next hearing, while representing himself, defendant

requested a continuance to research withdrawing his plea, but he never made a formal

motion regarding his guilty plea.

       However, when discussing defendant’s right to appeal the judgment, the court

stressed that it had reviewed the “transcript of the plea,” determined “that the plea was

appropriately taken,” and used that conclusion to deny defendant’s “request.” In

addition, the trial court granted defendant’s request for a certificate of probable cause.

This act is in keeping with the trial court’s statements to defendant that he could appeal,

and that “The higher courts may disagree with [its] call” on the taking of defendant’s

plea. Because the trial court appears to have considered itself to have heard and denied

an oral motion by defendant to withdraw his guilty plea, we see no reason to find that

defendant waived the right to appeal by failing to move to withdraw his guilty plea or to

obtain a ruling on that request.




                                             14
       2. The trial court did not abuse its discretion

       Defendant contends he should have been allowed to withdraw his guilty plea

because: (1) he only had a few minutes to confer with trial counsel regarding his charges

and possible defenses; (2) his statement that he was not at the scene of the fire constitutes

proof of factual innocence; (3) he did not understand the plea terms; and (4) he could not

read the plea form because he lacked his eyeglasses. We hold the trial court did not

abuse its discretion in finding that defendant failed to prove by clear and convincing

evidence that either contention provided good cause to withdraw his plea.

       Section 1018 allows a court to permit the withdrawal of a guilty plea “for a good

cause shown.” “To establish good cause, it must be shown that defendant was operating

under mistake, ignorance, or any other factor overcoming the exercise of his free

judgment. [Citations.] Other factors overcoming defendant’s free judgment include

inadvertence, fraud or duress. [Citations.]” (People v. Huricks (1995) 32 Cal.App.4th

1201, 1208 (Huricks).) In addition, a defendant who had inadequate time to discuss the

consequences of a guilty plea with counsel may be able to show that he was “improperly

induced” to plead guilty. (People v. McGarvy (1943) 61 Cal.App.2d 557, 563

(McGarvy); see also People v. Chesser (1947) 29 Cal.2d 815, 820 [plea can be

invalidated when the attorney who represented the defendant before entry of a guilty plea

to a capital charge “has no knowledge of the facts of the case and does not counsel or

advise the accused with respect to the charge against him”].) Of course, if a defendant

has a valid defense to a charge against him, the defendant should be permitted to




                                             15
withdraw a guilty plea. (See People v. Ramirez (2006) 141 Cal.App.4th 1501, 1507-1508

[“any defense at all should be sufficient cause to permit a change of plea”].)

“However, ‘[a] plea may not be withdrawn simply because the defendant has changed his

mind.’ [Citations.]” (Huricks, supra, 32 Cal.App.4th at p. 1208.) Rather, a defendant

moving to vacate a guilty plea bears the burden of showing, by clear and convincing

evidence, “‘[that] the ends of justice would be subserved by permitting a change of plea

to not guilty.’ [Citation.]” (People v. Weaver (2004) 118 Cal.App.4th 131, 146.)

       On a contested motion to withdraw a guilty plea, the trial court acts as the trier of

fact and must judge the credibility of witnesses. (People v. Quesada (1991) 230

Cal.App.3d 525, 533 (Quesada), superseded by statute on other grounds as stated in

People v. Totari (2003) 111 Cal.App.4th 1202, 1206, fn. 5.) “[A] reviewing court must

adopt the trial court’s factual findings if substantial evidence supports them. [Citation.]”

(People v. Fairbank (1997) 16 Cal.4th 1223, 1254 (Fairbank).) We will only disturb a

trial court ruling on a motion to withdraw a guilty plea if we find an abuse of discretion.

(Huricks, supra, 32 Cal.App.4th at p. 1208.)

       In this case, defendant had ample opportunity to consider the terms of the deal the

court offered him. He pled guilty nine months after initially pleading not guilty, and

defense counsel stated that he and defendant “had discussed the case for months” before

entry of a guilty plea Also, the trial court told defendant multiple times that he could

serve up to eight years in state prison if he pled guilty. We see no clear and convincing

evidence that defendant’s plea was insufficiently knowing and voluntary. Each of




                                             16
defendant’s specific contentions about his request to change his plea fails for reasons we

set forth post.

       We are unpersuaded by defendant’s contention that he lacked time to adequately

consider the consequences of pleading guilty because he was only able to discuss the

court’s offer for a short period of time. In so arguing, defendant attempts to analogize his

case to McGarvy, but that case is distinguishable. In McGarvy, the defendant was

arrested for murder on one day and arraigned on the next. (61 Cal.App.4th at p. 559.)

On the third day, he appeared in court with an attorney and entered a guilty plea to the

charge of manslaughter. (Ibid.) Ten minutes later, and after conversing with the attorney

about the facts of the case for only 20 to 30 minutes, he was sentenced on his guilty plea.

(Id. at pp. 558, 560.) The attorney he spoke with was not even appointed to represent

him; rather, the prosecutor had asked counsel “to at least talk to” the defendant. ( Id. at

pp. 560-561.) The trial court denied the defendant’s motion to change his plea, and the

appellate court reversed. (Id. at pp. 558, 565.) The appellate court concluded “that there

was undue haste in the entire disposition of the case.” (Id. at p. 561.)

       McGarvy is inapposite. Here, defendant, represented by a deputy public defender

making a special appearance, pled not guilty at his initial arraignment on June 12, 2012.

The attorney he sought to discharge via Marsden motion began representing him as of at

least June 21, 2012, when he appeared at a settlement conference on defendant’s behalf.

This lawyer told the court during the October 3, 2013 hearing that he and defendant had

had “months” to discuss the case before entry of a guilty plea. In addition, and as

discussed ante in greater detail, the trial court gave defendant specific advisements about


                                             17
what his maximum sentence might be. Moreover, these advisements occurred on March

1, 2013, nearly nine months after defendant’s original plea of not guilty. Unlike in

McGarvy, there was no “undue haste” or improper inducement of a plea here.

       Defendant’s assertion that he cannot actually be guilty of arson because he was not

present when the fire started is also unavailing. “A person is guilty of arson when he or

she willfully and maliciously sets fire to or burns or causes to be burned or who aids,

counsels, or procures the burning of, any structure, forest land, or property.” (§ 451,

italics added.) The People uncovered evidence that defendant handwrote instructions for

Aldaheff to help her conflagrate her own residence, demanded a payout from her insurer

even though he was not a beneficiary of the policy, and told an insurance agent that it was

not illegal to burn one’s own house down. He even made clear to investigating officers

on the night of the fire that the insurance company’s reaction was “[m]ore important[]”

than the cause of the fire. Aldaheff’s statement to investigators that defendant was “mad

at” her because of the investigation also implicates defendant in planning the insurance

fraud scheme. Here just as much as in the trial court, defendant offers no explanation

regarding why these facts do not implicate him in arson as defined by section 451.

Defendant also makes no attempt to deny that he possessed methamphetamine or related

paraphernalia. Even if he had offered contradictory evidence, the trial court was not

obligated to accept as true his version of events. The trial court did not abuse its

discretion in rejecting defendant’s claim that clear and convincing evidence showed his

innocence.




                                             18
       Next, defendant’s claim that he did not understand the plea terms fails. To the

extent defendant contends he thought he would only receive probation and a possible

one-year sentence to jail because his attorney misrepresented the deal, we note the trial

court made an explicit finding that defense counsel’s side of the story was better

supported than defendant’s. Once again, we accept the trial court’s factual findings as

true because they are supported by substantial evidence, given the transcript showing that

the trial court itself orally advised defendant that he might not receive probation and

could face an eight-year prison sentence. Thus, the trial court did not abuse its discretion

in finding that defendant’s plea was knowing and voluntary.

       Finally, defendant insists it is inconceivable that he would have agreed to a deal he

could not read because he did not have his eyeglasses. The presence or absence of

glasses is irrelevant to defendant’s claim, because the trial court gave careful oral

advisements of all facets of the plea agreement as it existed at the time of the preliminary

hearing at which defendant changed his plea to guilty. Defendant made no objection

when the court informed him he could face up to eight years in state prison, and he asked

no questions before stating, “Guilty, Your Honor,” when asked what his current plea was.

We fail to see what difference having his glasses would have made. In addition, defense

counsel introduced proof that he had advised defendant in an e-mail that a plea to court

may result in imposition of the ceiling the court established, which the court said was

eight years in state prison.




                                             19
       Defendant’s attacks on his guilty plea all fail for the reasons we provided. We

discern no abuse of discretion in the trial court’s denying defendant’s request to withdraw

his plea.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               RAMIREZ
                                                                                         P. J.


We concur:


McKINSTER
                          J.


MILLER
                          J.




                                            20